Per Curiam.
Plaintiffs intestate was struck down and injured on Market street, Newark, and died as a result of the injuries so received. He was passing from one side to the other of Market street and was struck first by the car of MacElliot and thrown in front of the truck of the other defendant, Aladdin Trucking Company.
An action for damages, under the Death act, was brought by decedent’s administratrix ad pposequendum and a trial of such action resulted in a verdict for the defendants. This we are asked to set aside—•
1. Because it is against the weight of the evidence. This we do not find to be so.
2. No contributory negligence was proved. This we do not find to be so.
*703. The court erred iu refusing to charge section 4, paragraph 2 of the Traffic act (Pamph. L. 1915, ch. 156) relating to the passing of an overtaken vehicle on the left.
There was no error in refusing to so charge because the provision in question had no application to- the facts and situation presented by the present case.
4. That the jurors mistook or misunderstood Exhibit P-1, being a diagram of the place of the happening.
In support of this ground or reason depositions of eleven of the jurors were taken and presented on this rule.
This will not avail the holder of this rule. A litigant may not go behind the jury room door to establish how a verdict was arrived at. Lindauer v. Teeter, 41 N. J. L. 255, 259; Queen v. Jennings, 93 Id. 353; Bragg v. King, 104 Id. 4.
The rule will therefore be discharged.